
	
		I
		111th CONGRESS
		1st Session
		H. R. 2739
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Thompson of
			 California (for himself, Mr.
			 Radanovich, Mr. Meek of
			 Florida, and Ms. Ginny Brown-Waite of
			 Florida) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat trees
		  and vines producing fruit, nuts, or other crops as placed in service in the
		  year in which it is planted for purposes of special allowance for
		  depreciation.
	
	
		1.Placed in service date for
			 trees and vines for purposes of special allowance for depreciation
			(a)In
			 generalSubsection (k) of
			 section 168 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(5)Special rule for
				certain trees and vinesFor
				purposes of this subsection, in the case of any qualified property which is a
				tree or vine producing fruit, nuts, or other crops, such property shall be
				treated as placed in service in the year in which it is
				planted.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2008.
			
